Citation Nr: 1724770	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-12 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to an increased rating for service-connected Osgood-Schlatter's disease, right knee degenerative joint disease (right knee disability), currently rated as 10 percent disabling.  

2.  Entitlement to service connection for a right hip disability, to include as due to service-connected disability.  

3.  Entitlement to service connection for a liver disorder.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1984 to July 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

These matters were previously before the Board in October 2016, when they were remanded for additional development.  

The Board observes that the Veteran has added evidence to the claims file since the latest supplemental statement of the case (SSOC) was issued in November 2016 that has not been initially reviewed by the Agency of Original Jurisdiction (AOJ).  Where, as here, a substantive appeal is filed on or after February 2, 2013, and the claimant or his representative submits evidence to VA without a written request that the AOJ initially review such evidence, 38 U.S.C.A. § 7105 provides for an automatic waiver of initial AOJ review of the evidence.  As there is no indication that the Veteran specifically requested initial AOJ review of evidence submitted since the November 2016 SSOC, the Board may proceed to adjudicate his claims.  

As noted in the Board's October 2016 remand order, the issue of service connection for a skin condition has been raised by the record based on May 2016 testimony from the Veteran.  Additionally, VA treatment records regarding treatment for pain, such as those dated in July and November 2014, appear to raise the issue of entitlement to service connection for fibromyalgia.  However, these issues have not been addressed by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  


FINDINGS OF FACT

1.  Prior to September 18, 2015, the Veteran's right knee disability was manifested by noncompensable limitation of motion, objectively confirmed by findings such as occasional swelling and satisfactory evidence of painful motion.  Beginning September 18, 2015, the Veteran's right knee disability was manifested by, or more nearly approximated, limitation of extension of the right knee to 10 degrees.  

2.  For the period beginning July 8, 2015, the Veteran's right knee disability has been manifested by slight recurrent lateral instability, and the preponderance of the evidence is against a finding that it has been manifested by moderate or severe recurrent lateral instability at any time thereafter.  

3.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's right hip disability, diagnosed as right hip osteoarthritis, was caused by, or is otherwise proximately due to, his service-connected right knee disability.  

4.  The preponderance of the evidence is against a finding that the Veteran's liver disorder, diagnosed as fatty liver disease, initially manifested in service or is otherwise etiologically related to active military service.  


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for an increased rating in excess of 10 percent for the Veteran's right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5261 (2016).  

2.  For the period beginning July 8, 2015, the criteria for a 10 percent rating, but no higher, for recurrent lateral instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2016).  

3.  Resolving doubt in the Veteran's favor, the criteria for service connection for the Veteran's right hip disability, diagnosed as right hip osteoarthritis, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

4.  The criteria for entitlement to service connection for the Veteran's liver disorder, diagnosed as fatty liver disease, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Compliance

The Board remanded the Veteran's claims for additional development in October 2016.  Specifically, the AOJ was asked to obtain any outstanding and pertinent medical treatment records from VA or private health care providers.  In addition, although the Veteran had previously been afforded VA examinations pertaining to his claims, the Board concluded that additional VA examinations and/or opinions were needed before adjudicating his claims.  With respect to the Veteran's right knee disability, the examiner was asked to address the current severity of the Veteran's disability and to include full range of motion (ROM) studies.  Regarding the Veteran's claimed right hip disability, Board requested clarification as to the diagnoses associated with the Veteran's claimed disability, as well as an etiological opinion that addressed secondary service connection.  As for the Veteran's claimed liver disorder, the examiner was asked to clarify the Veteran's relevant diagnoses and to provide a supplemental etiological opinion that addressed VA treatment records.  

Following the Board's remand order, VA treatment records from the Atlanta VA Medical Center (VAMC) were associated with the claims file.  The AOJ also sent the Veteran a letter in October 2016, which requested that he submit any relevant private treatment records or complete release forms authorizing VA to obtain the records on his behalf.  The Veteran has since submitted private medical records from Dr. K. Mitchell.  The Veteran was also afforded VA knee, hip, and liver examinations in November 2016 that substantially complied with the Board's remand directives.  In light of this history, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

VA's duty to notify was satisfied by a pre-adjudication letter that was sent to the Veteran in July 2009.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  VA medical treatment records, private medical treatment records, and lay statements have been associated with the record.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  During the pendency of the claim, the Veteran was afforded VA knee examinations in August 2009, May 2010, September 2015, January 2016, and November 2016; VA hip examinations in May 2010, November 2012, and November 2016; and VA liver examinations in November 2012, March 2013 (opinion only), and November 2016.  

In this regard, the Board acknowledges that in a statement received on December 26, 2016, the Veteran suggested that the November 2016 VA examinations were inadequate.  According to the Veteran, the knee and hip examinations only took two minutes to complete, and the examiner did not ask him to do any exercises, such as squats or leg lifts, because the Veteran was in pain and was "not having a great day."  With respect to his liver examination, the Veteran stated that the examiner did not ask him about his liver enzymes.  

As an initial matter, as the Board is granting service connection for the Veteran's right hip disability, any issues with respect to adequacy of the examination have not resulted in any prejudice to the Veteran, and as such, the adequacy of the November 2016 hip examination will not be further addressed.  

The Board has considered the Veteran's contentions but nevertheless concludes that an additional examination or opinion is not necessary to adjudicate his knee or liver claims.  With respect to medical examinations and opinions obtained by VA, it is presumed that a VA examiner who is selected to provide a medical opinion in a particular case is competent to provide the requested opinion, absent clear evidence to the contrary.  See, e.g., Nohr v. McDonald, 27 Vet. App. 124, 131-32 (2014) (detailing that one aspect of the presumption of regularity is that the person selected by VA is qualified by training, education, or experience in the particular field).  In challenging an examiner's competence, a claimant must set forth specific reasons as to why he or she believes that the expert is not qualified to give a competent opinion.  See id. at 132.  

Based on a review of the November 2016 examination reports, the Board finds that the examiner reviewed the Veteran's medical records, examined the Veteran, and offered medical opinions based on the Veteran's medical history, his current condition, and the examiner's clinical expertise.  Moreover, although the Veteran maintains that the examiner should have conducted additional leg exercises, the November 2016 knee examiner performed multiple tests, including full range of motion testing, muscle strength testing, and joint stability testing, and he addressed the Veteran's subjective reports.  While the Veteran maintains that the examination was too short and that the examiner should have conducted additional leg exercises, the Veteran has not provided a specific basis for asserting that additional exercises are required to evaluate his disability.  As for the November 2016 hepatitis examination report, the Veteran has not provided any specific reasons for maintaining that the examiner should have asked him additional questions regarding his liver enzymes.  A review of the liver examination report shows that laboratory studies were performed and considered in rendering an opinion.  Moreover, the November 2016 examination reports describe the Veteran's disabilities in sufficient detail for the Board's evaluation of the Veteran's claims to be fully informed.  As such, the Board finds that the presumption of regularity has not been rebutted with respect to the November 2016 knee and liver examination reports.  Accordingly, the Board finds that an additional medical examination or opinion is not necessary to decide the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As the Veteran has not identified any additional relevant evidence concerning his claims, the Board concludes that no further assistance in developing pertinent facts is required for VA to comply with its duty to assist.  

III.  Entitlement to an Increased Rating

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  As such, in evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however, this regulation is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court of Appeals for Veterans Claims has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id. (quoting 38 C.F.R. § 4.40).  

The Veteran's right knee disability is currently assigned a 10 percent rating pursuant to a hyphenated diagnostic code under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5010.  Hyphenated diagnostic codes are used when a rating under one code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 5299 refers to the musculoskeletal system.  See 38 C.F.R. §§ 4.27, 4.71a, Schedule of ratings-musculoskeletal system.  Diagnostic Code 5010 pertains to traumatic arthritis substantiated by X-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5010 provides that traumatic arthritis is to be rated as degenerative arthritis.  The rating criteria for degenerative arthritis are found under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5003, arthritis is rated on the basis of the limitation of motion of the affected joint.  When the limitation of motion of the affected joint is noncompensable under the appropriate diagnostic code for the specific joint(s) involved, a rating of 10 percent is applied to each major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating a disability from arthritis, the knee joint is considered a major joint.  38 C.F.R. § 4.45(f).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under certain circumstances, in the absence of limitation of motion, a 10 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Id.  A 20 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  However, these ratings based on X-ray findings are not utilized where, as here, the disability is rated under diagnostic codes 5013 to 5024.  See id. at Note 2.  

There are also several diagnostic codes that specifically apply to disabilities involving the knee and leg.  In pertinent part, Diagnostic Code 5257 applies to recurrent subluxation or lateral instability of the knee.  Under this Diagnostic Code, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability, a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257; see also Subluxation, Dorland's Illustrated Medical Dictionary 1791 (32nd ed. 2012).  The Board notes that the words "slight," "moderate," and "severe," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  

Diagnostic Codes 5260 and 5261 apply to limitation of motion of the leg.  Normal range of motion of the knee is to 140 degrees when considering flexion, and to 0 degrees when considering extension.  See 38 C.F.R. § 4.71, Plate II.  

Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Pursuant to Diagnostic Code 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  

In general, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  See 38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See, e.g., Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

In this regard, a claimant who has both arthritis and instability of the knee may be rated separately under the appropriate diagnostic codes, as the rating criteria for arthritis involve limitation of motion and do not refer to instability.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  To warrant a separate rating for arthritis in instances where the rating criteria for instability apply, there must be, at a minimum, X-ray evidence of arthritis and limitation of motion severe enough to warrant a zero percent rating under Diagnostic Codes 5260 or 5261, which apply to limitation of flexion and limitation of extension of the knee, respectively.  See VAOPGCPREC 9-98 (1998) (providing that where limitation of motion due to arthritis is noncompensable, a separate rating is available under Diagnostic Code 5003 or 5010).  Additionally, separate ratings may be assigned for compensable limitation of both flexion (Diagnostic Code 5260) and extension (Diagnostic Code 5261).  See VAOPGCPREC 9-2004 (2004).  

	Factual Background

The Veteran contends that he is entitled to an increased rating in excess of 10 percent for his service-connected right knee disability.  

A June 2009 VA nursing note provides that the Veteran complained of right knee pain for over two years that had exacerbated over the last week.  On examination, the Veteran's knee was not swollen.  According to a July 2009 VA primary care note, the Veteran reported right knee pain that was radiating to his hip.  He had received an injection for his right knee pain approximately two months prior.  The impressions included knee arthritis.  

The Veteran was afforded a VA knee examination in August 2009.  According to the examination report, the Veteran reported weakness, stiffness, swelling, giving-way, lack of endurance, locking, fatigability, deformity, tenderness and pain.  He denied heat, redness, drainage, effusion, subluxation, or dislocation.  The Veteran reported flare-ups precipitated by physical activity and that were alleviated by rest.  During flare-ups, he experienced an inability to kneel without extreme pain, and limitation of motion of the joint, which rendered him unable to run or jump, or to kneel or sit for a long time without feeling pain.  He reported difficulty with standing and walking and an inability to sit or stand long before feeling pain and stiffness.  He also reported muscle weakness.  The Veteran had not been hospitalized since his 1987 surgery.  He stated that his condition had not resulted in any incapacitation.  He noted that his doctor recommended knee surgery and that he would need total knee replacement at some point in the future.  The Veteran's reported the following overall functional impairment: inability to run without pain, inability to play sports with his daughter, having to give up being an electrician due to physical requirements, intimacy issues with his wife due to the degree of his pain, inability to do lawn work, and difficulty walking without being in pain.  

On physical examination of the Veteran's knee, there was tenderness on the right side and tenderness at the patella tendon.  The right knee showed no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage issues, or subluxation.  ROM testing was conduct, which showed that the Veteran had normal ROM bilaterally (0 to 140 degrees) on both initial and repetitive ROM testing.  According to the examiner, the Veteran's right joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  
The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus ligaments stability test were all within normal limits bilaterally.  An X-ray of the Veteran's right knee showed degenerative arthritic changes.  

The Veteran's posture and gait were within normal limits.  An examination of his feet did not reveal any signs of abnormal weight-bearing or breakdown, such as callosities or unusual footwear pattern.  The Veteran did not require any assistive devices for ambulation.  

The examiner provided that the Veteran's diagnosis was osteoarthritis based on X-ray findings consistent with mild degenerative joint disease affecting the knee and patella.  The examiner added that Osgood-Schlatter's disease was an adolescent condition that dissolved with maturation.  As for the functional impact of the Veteran's condition, the examiner opined that the effect of the Veteran's osteoarthritis on his usual occupation and daily activities was mild, noting the Veteran's discomfort with prolonged weight-bearing.  

According to a March 2010 VA primary care note, the Veteran reported that he was exercising two days a week, which hurt his knees.  The impression was knee arthralgia.  An MRI of the Veteran's was conducted in April 2010, which showed no findings of fracture, dislocation, or lytic or sclerotic lesions.  There was small osteophystosis in the lateral compartment and some mild patellofemoral osteophytosis.  There was no joint effusion.  The impressions were mild patellofemoral and lateral compartment osteophystosis with preservation of joint space.  As reflected in an April 2010 VA orthopedic surgery note, the Veteran reported chronic anterolateral right knee pain and intermittent concomitant lower leg numbness/weakness following his in-service injury, in addition to proximal radiation along his thigh to his hip.  The Veteran denied mechanical symptoms.  Pertinent findings included midline healed incision overlying tubercle, no effusion, tenderness on palpation, and ROM from 0 to 120.  The Veteran's ACL, PCL, LCL, and MCL were stable.  Pivot shift, Lachman's, anterior drawer, and posterior drawer tests were negative.  There was positive tinel's testing at the peroneal nerve.  The Veteran was noted to have good still strength, and he was able to strike his surgical incision producing diffuse distal paresthesias.  An X-ray report showed mild to moderate degenerative changes of the knees.  The assessments were history of right patellar tendon surgery, IT band syndrome, peroneal nerve irritation, and incision pain/paresthesias.  

The Veteran was afforded a VA examination in May 2010.  According to the examination report, the Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, deformity, tenderness and pain.  He indicated that he experienced flare-ups that were precipitated by physical activity, during which he described limitation of motion of the joint and difficulty with prolonged standing and walking.  

The examiner performed ROM testing, which showed that the Veteran had normal ROM with respect to both flexion and extension.  The examiner noted that the Veteran's right joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  On physical examination, there was tenderness, but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  The Veteran did not require any assistive device for ambulation.  The Veteran's posture and gait were within normal limits.  Moreover, examination of the feet did not reveal any signs of abnormal weight-bearing or breakdown, callosities, or any usual shoe wear pattern.  There was no locking pain, genu recurvatum, crepitus, or ankylosis.  The effect of the condition on the Veteran's occupational and daily activities was difficulty with prolonged standing and walking.  

A December 2010 VA primary care treatment note provides that the Veteran's knee was getting worse and that if he did not take his medication, he could not function.  It was specifically noted that he was unable to get in and out of a car.  According to the treatment record, an "outside doctor" wanted to perform a scope procedure, but VA surgeons did not agree.  Impressions included right knee arthralgia.  

According to a July 2011 VA physical medicine note, the Veteran reported pain that was radiating from his knee to his iliac crest that was worse with walking and weight-bearing.  The Veteran provided that it interfered with his sleep.  The assessments were hip and scar pain.  A July 2011 letter from VA physician Dr. Greco provides that the Veteran was currently working but that he missed work occasionally due to medical problems, including knee pain.  

A September 2011 VA orthopedic surgery note documents chronic right proximal tibia pain and radiating paresthesia along the lateral thigh to the right hip.  The Veteran exhibited normal strength.  It was noted that his surgical scar and right greater trochanter pain improved temporarily after an injection.  The treatment record referenced March 2011 EMG results which were negative for electrodiagnostic evidence of right peroneal neuropathy, polyneuropathy, or right lumbosacral radiculopathy.  The assessments included right tibial tubercle post-operative pain.  

In a September 2011 statement, the Veteran wrote that his arthritis affected him every day and that he took pain medication to treat it.  He was unable to get on his knees because of the pain associated with his arthritis.  The Veteran indicated that a doctor who performed his evaluation noticed his joints "popping," but that he could not report on the condition because the Veteran was not sent to him for an arthritis examination.  

Several lay statements were associated with the claims file in February 2012.  The Veteran's spouse discussed his right knee pain, noting that he would cry if someone accidentally bumped him on the scarred area of his knee, and that he would temporarily lose feeling in his right foot.  The Veteran's spouse reported having seen the Veteran fall after being hit on his knee and provided that he limped around the house when his knee was acting up.  According to the Veteran's spouse, she was able to hear his knees popping when he awoke in the morning, and when he tried to exercise with her and their daughter.  She added that the Veteran was not physically able to help his daughter with sports.  

K.D. discussed the Veteran's knee pain and wrote that he recalled seeing the Veteran fall down in pain after being hit on the scar on his knee while playing sports.  K.D. also wrote that the Veteran had "popping noises" when he would wake up.  L.G. described the Veteran having difficulty climbing ladders during an unspecified period of time due to discomfort.  According to L.G., it seemed that the Veteran's discomfort when running or playing sports had worsened over the years, and that the Veteran eventually had to stop playing football because there were occasions when he could not go to work after playing due to his knees hurting.  L.G. wrote that he was able to hear the Veteran's bones popping when he sat or walked around.  B.K.F. wrote about witnessing the Veteran experience pain related to his knees during reserves service.  

A May 2012 VA primary care treatment record provides that the Veteran reported joint pain in his knees, shoulders, and hip.  The impressions included osteoarthritis.  A June 2012 VA treatment record pertaining to chest pain notes that the Veteran was walking three to five miles per day.  

According to an October 2012 VA orthopedic surgery note, the Veteran reported pain in his knees.  ROM of his knees was essentially normal.  

A May 2013 VA orthopedic note provides that based on EMG of select muscles in the Veteran's right lower extremity, there was no abnormal spontaneous activity, and MUAPs were of normal configuration.  Recruitment patterns were also normal, but it was noted that the Veteran demonstrated poor effort when testing several muscles for maximum activation patterns.  The impression was normal study, no electrodiagnostic evidence of right peroneal neuropathy, polyneuropathy, or right lumbosacral radiculopathy.  It was noted that X-ray, MRI, and EMG/NCS studies were reviewed at length, and that while the Veteran was clearly suffering from multi-site pain, no focus correlated to a site that would realize predictable benefit from an orthopedic surgery.  Subsequent VA and private treatment records attribute the Veteran's right lateral thigh pain to possible L5 radiculitis.  

At a December 2013 VA physical therapy treatment, the Veteran exhibited normal alignment of the lower extremities.  There was no tenderness to palpation, masses or atrophy.  Additionally, the Veteran was noted to have normal ROM of the knees without instability.   

A June 2015 VA X-ray report shows that with respect to the Veteran's right knee, there was mild degenerative joint disease with tibial spine spurring and patellar osteophystosis.  According to a July 2015 VA primary care note, the Veteran reported bilateral knee pain and ongoing polyarthralgia.  It was noted that the Veteran had recently been able to play basketball wearing two braces.  A review of systems reflects that the Veteran reported bilateral knee joint instability.  According to an August 2015 VA orthopedic surgery note, the Veteran's exhibited minimal to moderate effusion in both knees, and his ROM was 0 to 80 degrees bilaterally.  The assessment was degenerative arthritis, both knees.  

The Veteran was afforded a VA knee examination in September 2015 pertaining to a claim for service connection for his left knee.  Nevertheless, it contains findings that are relevant to the Veteran's right knee disability.  Specifically, on initial ROM testing, the Veteran exhibited flexion to 85 degrees and extension to 10 degrees.  Repetitive-use testing was performed, which showed additional imitation in ROM.  The Veteran's post-repetitive use flexion was to 80 degrees, and his extension was to 5 degrees.  According to the examination report, there were ROM movements that were painful on active, passive, and/or repetitive use testing of the right knee, in addition to pain when the joint was used in weight-bearing or non-weight-bearing.  Additionally, the pain contributed to function loss or additional limitation in ROM.  Factors that contributed to functional loss or impairment of the right knee were less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with standing.  The examiner estimated that the Veteran's right knee flexion was to 70 degrees and that his right knee extension was to 5 degrees during periods of pain, functional loss during flare-ups, or after repeated use over a period of time.  Contributing factors of right knee disability that were not associated with limitation of motion were increased pain levels, fatigue, and difficulty with weight-bearing, prolonged walking or standing, squatting, and ascending or descending stairs.  

On examination, there was right knee tenderness along the medial and lateral tibia fibula joint line, as well as the patella tendon.  Muscle strength testing was performed, which showed right knee flexion and extension strength of 4/5, indicating active movement against some resistance.  

As for joint stability, there was a history of slight lateral instability affecting the right knee, but there was no history of recurrent subluxation or of recurrent effusion.  Joint stability testing was performed, which showed no joint instability of the right knee.  Specifically, anterior, posterior, medial, and lateral instability tests of the right knee were all normal.  

The Veteran did not have muscle atrophy, and there was no ankylosis or crepitus of the right knee.  There was no history of recurrent patellar dislocation, shin splints, stress fractures, exertional compartment syndrome, or any other tibial or fibular impairment, nor was there a history of meniscal conditions.  Aside from his 1987 right knee surgery, there was no history of knee surgery.  Residual signs of symptoms due to surgery were thickening scar tissue and arthritis.  It was noted that the Veteran's right knee was continuing deteriorate and that he was a candidate for total knee replacement.  The Veteran was noted as using a brace regularly, but no other assistive devices.  The examiner provided that the Veteran's condition would impact his ability to perform occupational tasks that involved prolonged squatting, standing, walking, bending, or climbing.  

The Veteran was afforded another VA knee examination for his left knee in January 2016, which also contains findings regarding his service-connected right knee.  It was noted that both of the Veteran's knees would "pop" and give way, which affected his balance and that his orthopedic doctor had advised bilateral total knee replacement.  The Veteran reported flare-ups of his right knee, during which he reported severe pain, an inability to bend his knee, no strength, and swelling that had the effect of causing him to be immobile for days.  

ROM testing was performed.  With respect to the Veteran's right knee, he had initial flexion to 95 degrees and initial extension to 0 degrees.  The Veteran's abnormal ROM contributed to functional loss, namely, difficulty with walking and standing.  Pain was noted on flexion testing.  There was also evidence of pain with weight-bearing, crepitus, and moderate tenderness on palpation at the medial and lateral joint spaces, as well as the inferior patellar region.  

The Veteran was able to perform repetitive-use testing with at least three repetitions, and there was no additional loss of function or ROM after three repetitions.  The Veteran was not examined immediately after repetitive use over time, but the examiner nevertheless opined that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Specifically, pain would limit the Veteran's functional ability with repeated use over time, but the examiner was not able to describe any functional loss in terms of ROM.  

It was noted that the examination was being conducted during a flare-up and that pain during flare-ups significantly limited the Veteran's functional ability.  However, the examiner added that he could not describe the functional loss in terms of ROM because the Veteran stated that the degree of motion loss varied and would therefore require resorting to speculation.  

Additional factors contributing to the Veteran's right knee disability were less movement than normal, swelling, and interference with standing.  Muscle strength testing was performed, which showed that there was no reduction in muscle strength.  The Veteran's right knee flexion and extension were 5/5, indicating normal strength.  The Veteran did not have muscle atrophy, and there was no ankylosis present.  

According to the examiner, there was no history of recurrent subluxation or of lateral instability affecting the right knee.  However, there was a history of recurrent effusion given the Veteran's recurrent bouts of swelling in both knees.  Joint stability testing was performed, which showed no indication of right knee joint instability.  Anterior, posterior, medial, and lateral instability testing were all normal.  There was no history of recurrent patellar dislocation, shin splints, stress fractures, exertional compartment syndrome, or any other tibial or fibular impairment.  There was also no history of meniscal conditions.  The Veteran was using a brace regularly but no other assistive devices.  The examiner provided that the veteran's condition limited kneeling, climbing stairs, prolonged walking, and prolonged standing.  

An April 2016 VA physical therapy  note provides that the Veteran reported continued knee pain, right greater than left, and that he requested a cane.  

At his May 2016 Board hearing, the Veteran reported that his knee would "give out," that it was difficult to sit for more than 30 minutes before having to get up.  The Veteran reported difficulty performing household chores, such as yardwork, and playing sports.  He indicated that he would experience swelling after certain activities, such as walking, and that at times, he was unable to put any weight on his right leg due to the pain.  The Veteran stated that his knees were not as structurally sound as they once were and that he would fall on occasion due to his knees giving out.  The Veteran indicated that he was told that both of knees needed to be replaced.  

A June 2016 letter from private physician Dr. Mitchell noted that the Veteran suffered from chronic knee pain and indicated that he had altered gait as a result.  

An August 2016 VA physical medicine note provides that the Veteran had received bilateral gel-one injections in his knees, which provided pain relief for approximately one month.  The Veteran reported walking three miles, three to four times per week.  Aggravating factors of his pain included going up steps, turning suddenly, and prolonged sitting, standing, or walking.  The Veteran reported swelling and endorsed weakness.  In was noted that the Veteran fell in May due to his knee giving out.  On physical examination, his balance and gait were normal.  There was no muscle atrophy, asymmetry, erythema, or effusion.  The Veteran was noted to have full ROM with flexion to 135 degrees, with no pain at the end of range, and extension to 0 degrees.  Knee strength was 5/5, or normal, on both extension and flexion testing.  

The Veteran was afforded another VA examination in November 2016.  The noted diagnoses for the Veteran's right knee were Osgood-Schlatter's disease and right knee degenerative joint disease.  The Veteran reported aching pain that was worse with extended walking or squatting.  His current treatment was steroid injections, viscosupplementation, shoe inserts, tramadol, and Naprosyn.  The Veteran's reported functional limitations associated with his disability were poor tolerance for extending walking, squatting, or stair climbing.  According to the examination report, the Veteran did not report flare-ups.  

The examiner performed ROM testing.  On initial ROM testing, the Veteran's flexion was to 110 degrees, and his extension was to 10 degrees.  According to the examiner, the Veteran's ROM contributed to a functional loss, namely, slower walking pace and difficulty with stairs and squatting.  Pain was noted during both flexion and extension testing.  There was no objective evidence of localized tenderness on palpation of the joint or associated soft tissue, of pain on weight bearing, or of crepitus.  The Veteran was able to perform repetitive-use testing with at least three repetitions, and there was no additional loss of function or of ROM after three repetitions.  The Veteran was not examined immediately after repetitive use over time, but the examiner nevertheless opined that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Specifically, pain limited the Veteran's functional ability with repeated use over time, but the examiner wrote that it would not cause additional ROM loss.  According to the examiner, pain was increased with extended walking, which did not restrict the Veteran's ability to continue.  The examiner also wrote that the results for range of motion and pain were the same for non-weight bearing, weight-bearing, passive, and active motion.  

Muscle strength testing was performed, and the right knee flexion and extension were measured 5/5, reflecting no reduction in muscle strength.  The Veteran did not have muscle atrophy or ankylosis.  There was no history of lateral instability, recurrent subluxation, or recurrent effusion.  In this regard, the Board notes that the examiner noted the notation of slight lateral instability in the September 2015 examination report and the Veteran's reports of falling on occasion due to his knees giving out, but wrote that lateral instability was no found on the current examination.  Joint stability testing was preformed, which showed no right knee joint instability.  According to the report, anterior, posterior, medical, and lateral instability tests were all normal.  There was no recurrent patellar dislocation, shin splints, stress fractures, exertional compartment syndrome, or any other tibial or fibular impairment.  There was also no history of meniscal conditions.  The Veteran was noted to use a brace regularly for his right knee.  According to the examiner, the Veteran's disability would impact his ability to perform occupational tasks, as his poor tolerance for extended walking, especially on stairs, limited his tolerance for jobs that would require waling long distances over the course of the day.  

In a November 2016 letter, private physician Dr. Mitchell wrote that, in his opinion, the Veteran's right knee had caused severe instability and loss of approximately 40 percent of ROM.  The Veteran's right knee showed a "severe degenerative bone instability," which was noted to have impacted the Veteran's right hip.  According to the letter, the Veteran's "right bone structure being off" has caused him to walk with a slight limp.  It was noted that the Veteran's right knee and hip condition had become "severe" to the point that the Veteran experiences discomfort, loss of motion, and muscle weakness.  

In a December 2016 statement, the Veteran stated that he had been using all of his sick leave, noting both service-connected and non-service connected conditions, including high liver enzymes, right hip pain, knee pain, and fibromyalgia.  The Veteran stated that he had been walking with a limp for a long time.  In January 2017, the Veteran submitted documentation from his human resources file at the National Archives and Records Administration.  It was noted that the Veteran had a very low sick leave balance and that he used it as fast as he earned it.  Additionally, the Veteran had long-standing EEO complaints "simmering with him and around him."  The Veteran was only working in the office one day a week, and at home on remaining days, to minimize friction.  The Veteran reportedly stated that he was going to pursue leave under the FMLA in August 2016.  It was noted that while there were some long-standing job dissatisfaction issues, it was believed that "this [was] an FMLA issue with caring for a sick mother, coupled with some of his own medical leave issues."  


Legal Analysis

When considering limitation of motion of the Veteran's right knee joint, the Board finds that the evidence of record weighs against assigning a rating in excess of 10 percent at any time during the course of the appeal.  

Prior to September 18, 2015, the Veteran's right knee disability was manifested by noncompensable limitation of motion, objectively confirmed by findings such as occasional swelling and satisfactory evidence of painful motion, which warranted a 10 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In light of the September 2015 VA examination report showing extension to 10 degrees, his disability began to warrant a 10 percent rating under Diagnostic Code 5261 beginning September 18, 2015.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

As the Veteran's right knee disability only involves one major joint, a 20 percent evaluation would not be warranted under Diagnostic Code 5003 at any time during the course of the appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Moreover, the evidence of record does not support a finding that the Veteran's right knee disability has resulted in, or more nearly approximated, flexion limited to 30 degrees or less, or extension limited to 15 degrees or more.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  On the contrary, the Veteran's VA examination reports and VA treatment records reflect flexion ranging from 80 to 140 degrees, and extension ranging from 0 to 10 degrees.  With respect to limitation of motion, the Board has considered the November 2016 letter from Dr. Mitchell, which provides that the Veteran's right knee disability has resulted in a loss of approximately 40 percent of the Veteran's right knee ROM.  Significantly, Dr. Mitchell did not specify whether he was referring to flexion or extension.  In this regard, the Board observes that an estimated loss of 40 percent of flexion would measure flexion to approximately 84 degrees, which is generally consistent with other medical evidence of record showing flexion to 80 degrees.  However, to the extent that Dr. Mitchell provided that the Veteran's extension was reduced by 40 percent, the Board affords limited weight to this statement given the fact that there is no other objective evidence of record that tends to suggest that his extension has been reduced by 40 percent.  

There is also no basis for assigning a rating higher than 10 percent based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  For the reasons set forth above, as demonstrated by the competent medical evidence of record, the assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from factors such as functional loss due to pain and flare-ups.  As reflected in the August 2009 and May 2010 VA examination reports, his right knee ROM was normal on both initial and repetitive-use testing, and according to the examiner, his joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The September 2015 examiner considered the impact of pain and functional loss during flare-ups or after repeated use over a period of time and opined that when these factors were present, the Veteran's estimated right knee flexion was to 70 degrees, and his estimated extension was to 5 degrees.  The Board also finds significant that according to the January 2016 VA examination report, which was noted to have taken place during a flare-up, included initial and post-repetitive use flexion of 95 degrees, and extension to 0 degrees.  Although the examiner suggested that there could be flare-ups that resulted in additional functional loss in terms of ROM, the Board nevertheless finds the January 2016 ROM measurements to be highly probative with respect to the issue of functional loss resulting from factors such as pain and flare-ups.  At the November 2016 VA examination, the Veteran's flexion was to 110 degrees and his extension was to 10 degrees on non-weight bearing, weight-bearing, passive, active, and repetitive-use testing.  In addition, the examiner opined that while pain might limit the Veteran's functional ability to walk for extended periods of time, it did not appear to result in additional loss of ROM.  Thus, even when considering functional loss due to factors such as pain, the evidence of record is against a finding that any such functional loss generally approximates the criteria for a 20 percent disability rating or higher, such as flexion limited to 30 degrees, or extension limited to 15 degrees.  

As noted above, when rating knee disabilities, VA may assign separate ratings for limitation of motion due to arthritis and for recurrent lateral instability or subluxation.  As reflected in his hearing testimony, the Veteran reported that he falls on occasions due to his knees giving out.  Upon review of the evidence of record, the Board finds that a separate 10 percent rating for recurrent slight lateral instability is warranted effective July 8, 2015, the date of a VA primary care note documenting knee joint instability on a review of systems.  The record reflects that in July 2015, the Veteran began to report, on an ongoing basis, that he occasionally falls on account of right knee instability.  

The evidence weighs against a finding that a separate rating for recurrent instability or subluxation is warranted prior to July 8, 2015.  Specifically, aside from a notation that the Veteran reported that his right knee "gave way" at the August 2009 and May 2010 VA examinations, neither the objective nor subjective evidence of record tends to suggest recurring right knee instability prior to the July 8, 2015 VA treatment record.  On the contrary, the August 2009 and May 2010 VA examination reports provide that there were no signs of right knee instability, and in a December 2013 VA treatment record, the Veteran was noted as having no right knee instability.  While lay statements from 2012 reference the Veteran falling down in pain after being hit on his knee, these statements provide no clear indication that any reported falling was due to instability of the knee.  Finally, while there are some reports of knee "popping," there is no objective medical evidence to support a finding that any reported popping was attributed to subluxation.  In this regard, the Board finds significant that there have been no findings of subluxation at any of the Veteran's VA examinations, including the January 2016 examination, where the Veteran reported that his knee would pop.  Thus, when considering factors such as frequency of complaints and objective medical evidence, the preponderance of the evidence is against a finding of recurrent lateral instability or subluxation prior to July 8, 2015, so as to warrant separate rating of 10 percent or more.  

The evidence also weighs against a finding that a rating in excess of 10 percent for recurrent lateral instability is warranted at any time during the course of the appeal.  As noted above, beginning in July 2015, the Veteran began to report, on an ongoing basis, that he occasionally falls on account of right knee instability.  Additionally, the September 2015 VA examination report provides that the Veteran reported a history of slight lateral instability affecting his right knee.  However, the Veteran's VA examination reports and treatment records reflect that there is a lack of objective evidence of instability.  Specifically, knee joint stability testing yielded normal results at each of the Veteran's VA knee examinations, and there are no VA treatment records documenting any objective findings of instability.  Given that the occasional nature of the Veteran's reported falls due to right knee instability and the lack of objective evidence of recurrent right knee instability, the evidence of record supports a separate 10 percent rating for slight instability.  However, the evidence is against a finding that any instability is to a moderate or severe degree so as to warrant a rating of 20 percent or higher.  In this regard, the Board has considered the fact that in his November 2016 letter, Dr. Mitchell wrote that the Veteran's right knee showed a "severe degenerative bone instability."  Despite the fact that Dr. Mitchell used the word "severe" to characterize the Veteran's right knee instability, this characterization is outweighed by the objective medical evidence of record, which shows that throughout the course of the appeal, the Veteran's stability testing has been normal.  Moreover, with the exception of the September 2015 VA examination, where the Veteran had muscle strength of 4/5, the Veteran's muscle strength has been measured at 5/5 for both flexion and extension at each of the VA examinations during the course of the appeal.  

Regarding possible additional or higher ratings under other diagnostic codes pertaining to the knee, there is no indication of right knee ankylosis; a semi-lunar dislocated cartilage condition; or tibial or fibular impairment.  As such, there is no basis for evaluating the Veteran's disability under Diagnostic Codes 5256 (ankylosis), 5258 (semi-lunar dislocated cartilage condition), or 5262 (impairment of the tibia and fibula).  Additionally, during the course of the appeal, the Veteran was granted service connection for his right knee scar associated with this right knee disability, and there is no indication that the Veteran has reflected disagreement with the noncompensable rating that was assigned.  As such, any issue regarding the Veteran's right knee scar is not currently before the Board, and there is no basis for referral to the RO.  

Finally, the Board has considered the lay statements of record describing the Veteran's pain and discomfort, as well as the impact that his right knee disability has had on his activities of daily living.  As reflected above, the Veteran has reported that on account of his right knee disability, he experiences severe pain and has difficulty with prolonged standing, walking, sitting, squatting, bending, or climbing.  Lay statements from the Veteran's spouse, K.D., and L.G. also reference the Veteran's pain and discomfort, particularly when trying to exercise or perform certain activities.  The Veteran, his spouse, K.D., and L.G. are certainly competent to describe their observations.  However, the Board notes that the record does suggest some inconsistency with respect to the degree of functional impairment caused by the Veteran's disability.  For instance, although the Veteran has reported difficulty prolonged walking, a June 2012 VA treatment record provides that the Veteran reported three to five miles per day, and an August 2016 VA treatment record indicates that the Veteran reported walking three miles, three to four times per week.  Moreover, the Board finds that the objective medical findings by skilled professionals are more persuasive.  As indicated above, the objective medical findings do not support a rating higher than 10 percent for limited range of motion associated with the Veteran's right knee disability at any time during the appeal period.  In addition, the objective medical evidence does not support a separate rating for recurrent instability prior to July 8, 2015, nor does it support a rating in excess of 10 percent for recurrent instability at any time thereafter.  

Accordingly, the preponderance of the evidence is against assigning a rating in excess of 10 percent at any time during the course of the appeal for limitation of motion under Diagnostic Codes 5003, 5260, or 5261.  In addition, for the period beginning July 8, 2015, the Veteran is entitled to a separate rating of 10 percent, but no higher, for slight recurrent instability of the right knee.  

	Other Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated periods of hospitalization so as to render the regular schedular standards impractical.  See id.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  See id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with established criteria.  

If the criteria reasonably describe a claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is therefore adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably contemplate the Veteran's disability level and symptomatology pertaining to his right knee disability.  As reflected above, the Veteran's disability has been manifested by pain, limitation of motion, and instability, which has resulted in some degree of difficulty with prolonged sitting, standing, walking, squatting, climbing, and playing sports.  For the reasons set forth above, the 10 percent rating assigned for limitation of motion, in addition to the 10 percent rating for slight recurrent instability, contemplate the Veteran's impairments.  Moreover, there is no indication of an exceptional or unusual disability picture, such as marked interference with employment or necessitated periods of hospitalization.  The Veteran's statements, the July 2011 letter from Dr. Greco, and the January 2017 correspondence from the Veteran's employer, at most, reflect that the Veteran occasionally misses work due to issues associated with his right knee disability.  They also indicate that the Veteran misses work due to other service-connected and non-service connected disabilities, in addition to personal issues.  As such, these records do not tend to suggest that the Veteran's disability has resulted in marked interference with employment.  Additionally, there is no indication of hospitalization on account of the Veteran's right knee disability during the pendency of the appeal.  As such, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is neither required nor warranted under 38 C.F.R. § 3.321(b)(1) for the Veteran's right knee disability.  


IV.  Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

To establish a right to compensation for a present disability, a veteran must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within a year after separation from active service.  See 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (stating that when service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition).  Additionally, service connection may be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background and Analysis: Right Hip Disability

As reflected in the his May 2016 hearing testimony, the Veteran contends that he is entitled to service connection for a right hip disability that was caused by his service-connected right knee disability.  

The Veteran's service treatment records show no treatment for hip-related complaints during his active duty service.  A November 1987 medical board report regarding the Veteran's service-connected right knee includes no notations regarding his hip.  There does not appear to be a separation examination report pertaining to his period of active duty service.  However, in a January 1989 report of medical history for purposes of reserves service, the Veteran denied any history of symptoms such as arthritis, rheumatism, or bursitis; as well as bone, joint, or other deformities.  In a corresponding report of medical examination, his lower extremities were clinically evaluated as normal except for a fracture involving the left ankle that had been casted.  Reports of medical examination and/or history from the Veteran's reserves service dated in April 1990, August 1994, and April 2000 reflect that the Veteran did not report any hip-related symptoms and that no abnormalities were noted with respect to his right hip.  

VA treatment records dated from December 2008 to October 2016 reflect treatment for right hip pain and contain diagnoses or impressions of right hip early osteoarthritis, (chronic) hip pain, right greater trochlear pain, right hip labral tear, greater trochanteric bursitis, arthralgia, and right hip degenerative joint disease.  

The Veteran was afforded a VA hip examination in May 2010.  The Veteran reported symptoms of weakness, giving way, lack of endurance, and pain, and that his condition had existed for eight months.  He described difficulty with prolonged walking and standing, and he was taking Tramadol and Motrin PRN with benefit, and with no apparent side effects.  The examination report referenced an April 2010 X-ray report, which showed that the Veteran's right hip was within normal limits.  The examiner provided that there was no current hip diagnosis, as there was no pathology to render a diagnosis.  The examiner was subsequently asked to provide clarification as to any pertinent diagnoses, as a January 2009 X-ray report showed minimal early osteoarthritis of the right hip.  The examiner considered the January 2009 X-ray report but stressed that current exam revealed ROM of the right hip joint within normal limits, and that the April 2010 X-ray report was normal.  The examiner provided that because of the inconsistent data, he could not provide any additional diagnoses without resorting to speculation.  

In a July 2011 letter, VA physician Dr. Greco noted that she had been treating the Veteran approximately twice a year since 2009.  It was noted that the Veteran was currently working but that he missed work occasionally due to his medical problems, which included hip pain and knee pain.  Dr. Greco wrote that the Veteran was currently service-connected for traumatic arthritis and that while other known factors may exist, it was her opinion that the Veteran's chronic pain in multiple joints was more likely than not a result of his military service.  

The Veteran was afforded another VA examination in November 2012.  The Veteran continued to report extreme pain when walking or sitting.  The examiner noted that the Veteran did not report for hip X-rays.  The examiner gave a diagnosis of right hip strain, referenced multiple medical records regarding the Veteran's right hip, and ultimately opined that the Veteran's claimed hip disability was less likely than not related to, or otherwise the result of, his service-connected right knee disability.  The examiner largely relied upon the 24-year time gap between the Veteran's August 1985 treatment for possible Osgood-Schlatter's disease and his March 2009 diagnosis of right hip osteoarthritis. 

In a June 2016 letter, the Veteran's private physician, K. Mitchell, wrote, in pertinent part, that the Veteran suffered from chronic right knee pain and right hip pain.  In addition, he opined that it was more likely than not that the Veteran's chronic knee pain and subsequent altered gait have over time contributed to his right hip pain, and as a result, his right hip pain was "service connected."  

The Veteran was afforded another VA hip examination in November 2016.  The Veteran reported right hip pain developing around 1989, which he attributed to altered gait related to his service-connected right knee disability.  He reported pain with prolonged walking and standing, in addition to pain while sleeping.  The Veteran was using steroid injections, shoe inserts, tramadol, and Naprosyn for treatment.  It was noted that an April 2010 right hip X-ray was normal and that a 2011 MRI showed possible partial labral tear.  The examiner gave a diagnosis of partial right labral tear with an onset date of 2011.  In rendering this diagnosis, the examiner relied on the 2011 MRI and noted that the Veteran's symptoms and examination were consistent with this diagnosis.  The examiner opined that it was less likely than not that the Veteran's claimed disability was due to, or the result of, his service-connected right knee disability.  According to the examiner, right knee Osgood-Schlatter's disease, in addition to degenerative disease, would most likely degrease weight placed on the right leg, in addition to heavy, jarring, and other injurious activity on the right extremity.  As such, the examiner provided that the Veteran's right knee disability was protective against ipsilateral hip degeneration.  According to the examiner, this principle applied to the issue of aggravation as well, since there was no process causing exacerbation.  There was also no evidence of aggravation.  The examiner referenced Dr. Mitchell's June 2016 letter but provided that Dr. Mitchell gave no direct, logical, or pathophysiological explanation for his right knee Osgood-Schlatter disease would cause the onset of hip issues in 2009.  

In November 2016, the Veteran submitted another letter from Dr. Mitchell.  Dr. Mitchell referenced the Veteran's service-connected right knee disability and wrote that the Veteran's right knee disability affected the Veteran's right hip over the last thirty years.  Specifically, the Veteran's "right bone structure being off" caused him to walk with a slight limp, and the Veteran's right knee instability and pain associated with his right knee and back caused his hip joint to become painful and weakened over time.  

Dr. Mitchell completed a private medical opinion regarding the Veteran's claimed right hip disability in December 2016.  According to the report, the Veteran's symptoms were increased right hip pain, significantly reduced range of motion, swelling, soreness, grinding, stiffness, and difficulty with activities, such as prolonged walking, standing, sitting, and ascending and descending stairs.  The opinion referenced a December 2016 X-ray report showing moderately severe degenerative changes in the right hip joint with moderate/marked joint space narrowing, subchondral sclerosis/irregularity, and marginal osteophytes.  The relevant diagnosis was right hip osteoarthritis, which Dr. Mitchell provided was more likely than not proximately due to, or the result of, the Veteran's service-connected right knee disability.  Dr. Mitchell wrote that the Veteran had developed chronic, severe, and progressing pain, and ultimately, osteoarthritis in his right hip because of joint overcompensation from abnormal gait due to the severity of his service-connected right knee disability.  

In support of his opinion that the Veteran's right hip osteoarthritis was more likely than not proximately due to, or otherwise the result of, his service-connected right knee disability, Dr. Mitchell provided that the along with the natural progression involved with the Veteran's service-connected right knee disability, the Veteran has experienced pain with normal mobility, with continued "wear and tear" of the joint.  This has caused the Veteran to overcompensate by shifting his weight to other weight-carrying joints, which created an abnormal gait.  The increased stress from the abnormal gait subsequently caused misalignment of the Veteran's right lower extremity joints, creating inflammation of the synovial fluid within his right hip.  According to Dr. Mitchell, inflammatory injuries that disrupt any area of articular cartilage, including of the hip, can lead to irreparable damage, as inflammation of the synovial fluid and cartilage condition continues to degrade as the body attempts to heal itself.  Later, extensive bone changes, muscle weakness, and loss of joint integrity can likely lead to more dramatic joint deformity and disability, as evidenced by the Veteran's treatment record and radiological findings.   

As an initial matter, although the Veteran has been diagnosed with osteoarthritis involving the right hip, there is no indication in the record of arthritis prior to 2009.  Because the record does not establish that the Veteran had arthritis involving his right hip within one year from the date of separation from service, presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

As noted above, to establish service connection for the claimed disability on a direct basis, there must be evidence of: an in-service incurrence or aggravation of a disease or injury, a current disability, and a nexus between the disability and the Veteran's a.  See Shedden, 381 F.3d at 1167.  To establish service connection on a secondary basis, there must be evidence showing that the current disability is proximately due to, or aggravated by, a service-connected disease or injury.  See 38 C.F.R. § 3.310.  

Here, the Board finds that the Veteran has met the first Shedden element of a current disability given his diagnosis of right hip osteoarthritis.  See, e.g., Shedden, 381 F.3d at 1167.  The Board must therefore consider whether the record establishes a nexus between the Veteran's right hip disability and his active service or a service-connected disability.  

Particularly in light of the December 2016 medical opinion from Dr. Mitchell, the Board finds that the evidence of record is at least in relative equipoise with respect to the question of whether the Veteran's right hip disability was caused or aggravated by his service-connected right knee disability.  In opining that it was at least as likely as not that the Veteran's right hip disability was proximately due to, or otherwise the result of, the Veteran's service-connected right knee disability, Dr. Campbell considered the specific nature of the Veteran's right knee and right hip disabilities; the Veteran's medical treatment records; and his medical expertise regarding the progression of joint-related injuries and diseases.  Therefore, with respect to the Veteran's right hip disability, the December 2016 opinion appears to be both fully informed and reliable.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-04 (2008).  While the Board acknowledges that the November 2016 VA examiner opined that the Veteran's partial right labral tear was less likely than not caused or aggravated by the Veteran's right hip disability, the Board affords this opinion limited probative value, particularly when considering the fact that the examiner did not consider or address the Veteran's right hip osteoarthritis.  

Thus, when considering the Veteran's right hip disability and his physician's positive etiology opinion, the Board finds that at the very least, the evidence of record is in relative equipoise.  As such, the Board affords the Veteran the benefit of the doubt and concludes that service connection for his right hip disability is warranted on a secondary basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310; see also Gilbert, 1 Vet. App. at 54.  

	Factual Background and Analysis:  Liver Disorder

The Veteran contends that he is entitled to service connection for a liver disorder, which he asserts is related to an in-service occurrence of jaundice.  At the May 2016 hearing, the Veteran stressed his high bilirubin count, stated that he had hepatitis A and B, and maintained that he experiences symptoms such as uncontrollable itching due to his claimed liver disorder.  

In the Veteran's January 1984 report of medical history on entrance into service, he denied a history of symptoms or diseases other than mumps and chicken pops during the 1970s.  His service treatment records reflect that he received anti-malarial medication in January 1985.  His problem list shows that at some point in or after January 1985, he was noted as having an allergy to malaria medications.  

An October 20, 1985 service treatment record notes a history of the Veteran's eyes turning yellow and his urine turning "dark gold."  There were no constitutional symptoms, and the Veteran was noted as being not tired.  There was no nausea or vomiting, diarrhea, sore throat, or easy fatigability.  There was also no upper quadrant pain or pain associated with eating.  The Veteran's G6PD level was within normal limits.  It was noted that the Veteran began taking malaria pills the Monday prior and that the Veteran had never taken any before.  The Veteran was noted as having trouble sleeping over the last week and slight dysuria for approximately one week.  The impression was painless new onset of asymptomatic jaundice, maybe from malaria pills, must rule out hepatitis, CMV, mono.  It was later noted that the Veteran's hepatitis profile was non-reactive.  The following day, the Veteran was still very icteric but felt asymptomatic.  The impression was asymptomatic jaundice.  On October 22, his eyes were less icteric, he continued to feel asymptomatic, and it was noted that his jaundice was resolving.  The impression was cholestatic jaundice side after malaria pill, must rule out hepatitis.  On October 23, he continued to feel fine and asymptomatic, and the eye-related icterus was resolving.  The Veteran's laboratory tests were within normal limits.  The impression was doubt viral hepatitis, probable idiosyncratic cholestatic hepatitis secondary to malaria pill.  

A July 1987 service treatment record indicates that the Veteran's eyes had been turning yellow for one week.  He tested negative for the hepatitis B surface antigen.  

A March 1988 service treatment record reflects that the Veteran reported a rash between his thighs and on his penis that was mildly pruritic for one week.  The assessment was possible tinea cruris.  

As noted above, there does not appear to be a separation examination report of record.  In a January 1989 report of medical history for purposes of reserves service, the Veteran denied any history of issues or symptoms other than having been treated for an ankle sprain/fracture.  The corresponding report of medical examination provides that the Veteran was clinically evaluated as normal except for a fracture involving his left ankle and marks, scars, or tattoos.  In an April 1990 report of medical history, the Veteran reported no symptoms or abnormalities, and in the corresponding report of medical examination, he was clinically evaluated as normal except for noted marks/scars.  

A November 1989 reserves treatment record shows that the Veteran complained of a rash in his groin area for one week.  The assessment was tinea cruris.  

A September 1993 treatment record from the Veteran's reserves service documents that the Veteran reported being G6PD deficient when he was on active duty.  It was noted that the "H/R" did not reflect that he was G6PD deficient, but that the Veteran needed to have a G6PD/sickle-cell sample drawn.  Another September 1993 treatment record shows that the Veteran complained of athlete's foot and jock itch.  The assessments were tinea pedis/tinea cruris.  

According to a July 1994 reserves treatment record, the Veteran had a positive G6PD deficiency test, reflecting that there was a normal amount of the enzyme present.  In an August 1994 report of medical history, the Veteran denied any symptoms or issues, and in the corresponding report of medical examination, he was clinically evaluated as normal except for his feet (mild pes planus), lower extremities (right knee), and a scar at his right knee.  

A January 2009 VA primary care note provides that the Veteran reported a sensation of "itching on [the] inside" on two occasions during the preceding month and that he had to take "a lot of hydroxyzine."  It was noted that the Veteran had been quarantined in the military when his eyes and hands turned orange, his eyes felt hot, and he started itching.  The treatment record also provides that these symptoms happened once again after the Veteran's military service.  The Veteran was noted as being G6PD deficient.  The impressions included obesity and elevated bilirubin and liver function tests without viral hepatitis.  

According to a January 2009 VA telephone encounter note, it was suspected that the Veteran had fatty liver disease based on blood work.  He was going to be referred to a gastrointestinal specialist to see if a biopsy was needed, but it was noted that the treatment was usually losing weight so that the liver disease would not progress.  

A July 2009 VA primary care not includes an impression of elevated LFTs, likely fatty liver disease.  In November 2009, the Veteran reported to VA gastroenterology for a follow-up regarding his abnormal liver enzymes that were noted as being incidentally-found.  The Veteran had no abdominal pain.  His only complaints were weight gain and degenerative joint disease involving his knees and hips.  The Veteran reported an episode of jaundice that had spontaneously resolved in the 1980s while on active duty.  The treatment record referenced a September 2009 ultrasound showing diffuse fatty infiltration of the liver with probable focal area at the left lobe.  A CT-scan or MRI was recommended to confirm the benign impression.  His laboratory tests were negative for hepatitis B and C, ANA, and ASMA.  The assessment was male with abnormal liver enzymes and fatty liver on ultrasound suggesting non-alcoholic fatty liver disease as etiology of liver enzymes.  

A December 2010 VA primary care note provides that the Veteran reported a one-week history of bilateral antecubital rash.  The Veteran first noticed pruritus in the area, and a rash subsequently developed.  It was noted that the Veteran had a history of asthma and that he had similar rashes in the past.  The assessment was eczema, start hydroxyzine (pruritus) and triamcinolone (until rash resolves).  

According to a February 2011 VA gastroenterology note, the Veteran complained of intermittent itching, which he attributed to his elevated liver function tests.  The assessments included chronic mildly elevated liver function tests, fatty liver on ultrasound suggesting non-alcoholic fatty liver disease, autoimmune/hep/iron screen negative.  An April 2011 CT-scan of the Veteran's liver provides that there was no evidence of liver steatosis, and the primary diagnostic code was "normal."  

The Veteran reported to VA gastroenterology for a follow-up in June 2011 for elevated liver function tests, hematochezia, and diarrhea.  It was noted that although prior ultrasound showed fatty infiltration of the liver, a recent CT-scan showed no steatosis.  The assessment was elevated liver function tests, likely non-alcoholic steatohepatitis (a type of fatty liver), but need to exclude other diagnoses.  Regarding the Veteran's hematochezia and diarrhea, the assessment was need to evaluate inflammatory bowel disease.  According to hepatitis lab results dated in June 2011, tests appeared negative, but it was noted that they were unable to determine if anti-hepatitis Bs were present at levels consistent with immunity.  

A July 2011 VA primary care treatment record notes that the Veteran reported itching, and that he was sweating at night.  Impressions included chronic liver disease.  In a July 2011 letter, VA physician Dr. Greco noted that she had been treating the Veteran since January 2009, approximately twice per year.  The Veteran was currently working but missed work occasionally due to multiple medical problems, including chronic liver disease.  She wrote that the Veteran related an illness while on active duty that was associated with jaundice and some hepatic injury.  She provided that, while other known risk factors exist, it was her opinion that the Veteran's liver disease and chronic pain in multiple joints was more likely than not a result of his military service.  

An August 2011 VA MRI report regarding the Veteran's liver includes an impression of no findings to explain elevated liver function tests, no evidence of intra- or extrahepatic biliary ductal dilation, liver hemangiomas, tiny liver cysts, and tiny right renal cyst.  A September 2011 VA gastroenterology noted the Veteran's history of elevated liver function tests, including bilirubin, and mildly increased alk. phos.  The treatment record references the August 2011 MRI report and provides that there was no etiology as of yet.  The assessments were elevated liver function test (negative autoimmunity and iron screen without hepatitis negatives, except HBV uncertain if immune, HBA + uncertain if Veteran has had immunizations), pruritus, and arthralgias.  According to a November 2011 addendum regarding a liver biopsy, there was no significant portal/periportal activity, there was grade 1 inflammation without necrosis, there was grade 1 enlarged fibrotic portal tracts, macrosteatosis (15 percent).  The Board notes that "macrosteatosis" refers to a fatty change.  See Macrovesicular steatosis, Dorland's Illustrated Medical Dictionary 1769 (32nd ed. 2012).  In another addendum from November 2011, it was noted that the Veteran had a history of fatty liver and mostly elevated indirect bili and that his pruritus was not likely due to cholestatic liver disease.  See Cholesteatosis, Dorland's Illustrated Medical Dictionary 350 (32nd ed. 2012) (defining cholestateatosis as fatty deposits of cholesterol esters in a tissue).  

A December 2011 VA gastroenterology note noted that the Veteran's pruritus had improved upon taking cholestyramine and referenced the liver biopsy results.  The assessments were elevated liver function test; stage 1 liver biopsy; pruritus; arthrialgias; and weight gain.  It was again noted that the Veteran's pruritus was not likely due to cholestatic liver disease, and he was referred to dermatology.  

According to a March 2012 VA treatment record, the Veteran complained of "really bad itching" the night before.  On examination, there was no purulence.  The assessments included "allergic cs."  Impressions in a May 2012 VA primary care note include elevated liver function tests and pruritus.  

An October 2012 VA dermatology consult for the Veteran's chronic pruritus notes that it had been thought that the condition was due to liver disease, but nothing had helped, and that there was no visible rash.  It was noted that the Veteran reported itching for over twenty years without a rash and that he had tried a few topic agents without any effect.  The assessment was generalized pruritus, likely chronic urticarial without wheels, unknown etiology.  

The Veteran was afforded a VA liver examination in November 2012.  The examination reported that his claimed condition began in or around 1985, when he had "symptoms of hepatitis," such as yellow eyes and skin, and was quarantined for two weeks.  The Veteran reported being diagnosed with chronic liver disease in the past five years and that his reported current symptoms were near-constant and debilitating fatigue and weakness, in addition to daily nausea, right upper quadrant pain, and abdominal pain.  The examination report provides that the Veteran had no history of being diagnosed with a specific liver condition.  Although the report provides that the Veteran had been diagnosed with hepatitis C, this appears to be in error when considered along with the rest of the report.  It was noted that the Veteran had incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and/or right upper quadrant pain) for six weeks or more out of the past twelve months on account of his claimed liver condition.  The examination report includes various laboratory test results and references various service and post-service treatment records, including the July 2011 letter from Dr. Greco.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in, or caused by, the Veteran's service, as there was no currently-diagnosed liver condition.  

In January 2013, the RO requested that the VA examiner provide clarification regarding the Veteran's pertinent diagnoses, as it was unclear whether he reviewed the above-referenced ultrasound and biopsy results.  Upon review of these records, the examiner gave a diagnosis of liver inflammation without necrosis (grade 1) and enlarged fibrotic portal tracts (stage 1)/macrosteatosis, 15 percent.  

According to February 2013 emails between the Veteran and VA physician Dr. Greco, the Veteran reported that he had a colonoscopy and was told that based on bloodwork done prior to the procedure, he was immune to hepatitis.  As such, he asked whether this meant that he was exposed to hepatitis in the past, noting his history of yellow skin and eyes while on active duty in 1985.  According to Dr. Greco, it was likely hepatitis A, and he never had hepatitis B or C.  She noted a 2011 laboratory test showing that he was still not immune to hepatitis B.  

A supplemental VA medical opinion was obtained in March 2013 that addressed the etiology of the Veteran's claimed condition.  According to the examiner, it was less likely than not that the Veteran's current liver-related complaints were related to his in-service treatment for liver symptoms or jaundice.  The examiner wrote that the Veteran did not have hepatitis C and that instead, he had macrosteatosis, which is a fatty liver.  According to the examiner, this condition would not be related to his temporary jaundice in service, as that was a different diagnosis.  The examiner added, for clarification purposes, that there was similar terminology in the records pertaining to the Veteran's in-service liver incident and those pertaining to his current condition, but that they were different diagnoses.  As highlighted by the examiner, the Veteran's service treatment records specifically stated that the had liver jaundice as a side effect of his liver pills with cholestatic jaundice, but he currently had macrosteatosis, which is a different illness.  

According to an April 2013 dermatology note, the Veteran reported itching several days out of the week, but added that he sometimes goes for many days without an episode.  He was reportedly frustrated with the lack of diagnosis for his claimed liver disease, which he stated had been going on for approximately twenty years.  The treatment record references the Veteran's chronically elevated bilirubin and macrosteatosis, and it provides that hepatitis B surface ab results had been repeatedly equivocal.  The assessment was generalized pruritus, suspect this is secondary to hyperbilirubinemia/cholestasis.  An October 2013 dermatology note includes the same assessment, along with a notation that the Veteran needed to follow up with gastroenterology, as his pruritus appeared to have a GI-related etiology as opposed to a cutaneous one.  Previous pruritus work-ups were negative.  

A July 2015 VA treatment record reflects that the Veteran complained of sharp left lower quadrant pain and itching throughout his body.  Laboratory testing showed bilirubin levels of 2.9.  The assessments were G6PD deficiency, hypokalemia, and constipation.  An August 2015 VA orthopedic consult includes a notation that the Veteran had liver disease secondary to hepatitis A and B.  

The Veteran was afforded another VA liver examination in November 2016.  According to the examination report, the Veteran reported symptoms of hepatitis without a specific diagnosis, associated with prophylactic antimalarial medication.  The Veteran believed that his symptoms were due to hepatitis, but testing did not reveal presence of hepatitis.  The Veteran reported an onset date of 1985, but the examiner noted that there was no evidence of chronic liver disease prior to 2013.  The Veteran denied liver problems between 1985 and 2013, when he was found to have cholestatic liver disease.  The Veteran reported occasionally severe itching that he attributed to his liver condition.  However, the examiner noted that because of the Veteran's presently-normal liver enzymes, the Veteran's itching symptoms were likely from another source.  The Veteran was currently taking cholestyramine for cholesterol control, and he reported taking hydrocortisone pills for his itching, which the examiner added was not likely related to liver issues.  The examiner referenced a June 2013 liver ultrasound that was normal with the exception of hemangioma and benign-appearing cysts.  Laboratory tests were performed.  The examiner gave a diagnosis of cholestatic liver disease.  According to the examiner, there were no signs or symptoms attributable to chronic or infectious liver diseases or of cirrhosis.  There were no incapacitating episodes due to liver conditions in the twelve months preceding the examination.  

According to the examiner, the Veteran had no current diagnoses other than liver macrosteatosis, as no evidence was found to support a diagnosis other than cholestatic liver disease.  The examiner addressed the August 2015 VA treatment record noting that the Veteran had liver disease related to hepatitis, but provided that this most likely came from the Veteran's statements, as actual records reflecting hepatitis were not found.  As to the history of hyperbilirubinemia, this was within the context of cholestatic liver disease, and was not a separate diagnosis.  

The examiner opined that it was less likely than not that the Veteran's cholestatic liver disease was related to his active service, to include his in-service treatment for elevated liver enzymes.  The examiner wrote that while the Veteran did have transient liver enzyme elevation in service that was related to malaria medication, which was an entirely separate pathophysiologic process from cholestatic liver disease, and therefore, it was unlikely to be the cause of his current liver disease.  The examiner added that the Veteran's current liver testing was normal and that if he were suffering from a continuous liver disease incurred during service with persistently elevated liver enzymes, they would be significantly to severely elevated by this point.  

In a November 2016 letter, private physician Dr. Mitchell opined that it was more likely than not that the Veteran's liver condition was related to his possible hepatitis symptoms while on active duty.  According to Dr. Mitchell, the Veteran's records clearly showed that he had symptoms while serving aboard ship, and after he returned state-side, he had symptoms such as night-sweating, lose bile movement, and fever within his first six months of being stationed at the base.  Dr. Mitchell added that recent blood work indicated that the Veteran had high bilirubin count, which caused him to itch all over his body, and that the Veteran had been diagnosed with non-fatty liver at the Atlanta VAMC.  

To establish service connection on a direct basis, there must be evidence of a current disability.  See Shedden, 381 F.3d at 1167.  The VA examination reports, in addition to the Veteran's treatment records, reflect a diagnosis of fatty liver disease (characterized both as macrosteatosis and cholestatic liver disease).  Thus, the Board finds that the element of a current disability has been met in this case.  

With respect to the Veteran's current disability, the Board acknowledges the Veteran's assertion, as reflected in his May 2016 testimony, that he has hepatitis A and B.  While the Veteran is certainly competent to offer testimony as to observable symptoms and medical history, the evidence of record weighs against a finding that he has had a diagnosis of hepatitis A or B at any time during the course of the appeal.  See, e.g., Caluza, 7 Vet. App. at 511.  On the contrary, laboratory test results of record reflect negative hepatitis test results.  As stressed by the November 2016 examiner, although the August 2015 VA treatment record noted that the Veteran had liver disease related to hepatitis, this most likely came from the Veteran's reports, as there were no actual medical records reflecting hepatitis.  As such, the issue of a current hepatitis diagnosis will not be further addressed, and the Board finds no reason to obtain clarification regarding pertinent liver diagnoses.  

Although the Shedden element of a current disability has been met, when considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection is not warranted for the Veteran's liver disorder, as the weight of the evidence is against a finding that his disability was caused by, or is otherwise etiologically related to, his active military service.  

While the Veteran contends that his liver disorder is the result of his in-service jaundice and/or elevated liver enzymes, as this assertion is inconsistent with other, more probative evidence of record, particularly, the March 2013 VA medical opinion and November 2016 VA examination report.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

As detailed above, both the March 2013 and November 2016 examiners opined that the Veteran's fatty liver was not related to his in-service jaundice or elevated liver enzymes.  Based on the March 2013 and November 2016 examiners' reports, the Veteran's in-service jaundice (which was diagnosed as assessed as cholestatic jaundice side effect after malaria pill and probable idiosyncratic cholestatic hepatitis secondary to malaria pill) was a temporary condition that was related to malaria medication and is a separate illness from fatty liver disease.  Although the term "cholestatic" applied to the Veteran's in-service jaundice and currently applies to the Veteran's fatty liver disease, the March 2013 examiner explained that the conditions were different diagnoses despite the similar terminology.  As stressed by the November 2016 examiner, the Veteran's in-service jaundice/transient elevated liver enzymes was an entirely separate pathophysiologic process from fatty liver disease.  As such, it was unlikely that the Veteran's current fatty liver disease was caused by his in-service jaundice/elevated liver enzymes.  In rendering his opinion, the November 2016 examiner also relied on the fact that the Veteran's current liver testing was normal.  As noted above, the November 2016 examiner provided that if the Veteran had been suffering from a continuous liver disease that was incurred during service and that involved persistently-elevated liver enzymes, his liver enzymes would be significantly- to severely elevated by this point.  The March 2013 and November 2016 examiners based their opinions on pertinent medical records and their medical knowledge and skill, and given the rationale that they provided in their reports, the Board finds their opinions to be highly probative.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  

The Board acknowledges that Drs. Greco and Mitchell both opined that the Veteran's current liver condition was more likely than not related to his in-service jaundice/hepatitis symptoms.  However, as reflected above, Dr. Greco offered no rationale in support of her July 2011 opinion.  As for Dr. Mitchell's November 2016 opinion, aside from providing that the Veteran had hepatitis-related symptoms during active duty service, both while serving aboard ship and while being stationed on-base, and that the Veteran currently has a diagnosis of non-alcoholic fatty liver disease, in addition to a high bilirubin count, which causes the Veteran to itch, Dr. Mitchell did not provide any basis for establishing a connection between the Veteran's in-service symptoms and his currently-diagnosed fatty liver disease.  As such, the Board affords, at most, limited probative value to these medical opinions.  Moreover, for the reasons set forth above, their opinions are significantly outweighed by the March 2013 and November 2016 examiners' opinions.  As the weight of the evidence is against a finding that the Veteran's current liver disorder was incurred in, or otherwise caused by, his active military service, entitlement to service connection is not warranted.  

In reaching this conclusion, the Board has carefully considered the Veteran's assertions and notes that there is no indication that the Veteran has medical training or expertise.  Thus, as a lay witness, the Veteran is competent to report on factors such as his medical history and observable symptomatology.  See, e.g., Layno, 6 Vet. App. at 469-70 (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Further, the Board has no reason to doubt that the Veteran has had high bilirubin counts and that he has itchy skin, which he attributes to his bilirubin count.  Nevertheless, determining the potential cause of fatty liver disease is beyond the scope of lay observation, and as such, a determination as to the etiology of the Veteran's liver disorder requires specialized training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  As such, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of his liver disorder.  See 38 C.F.R. § 3.159(a)(1) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").  

Moreover, to the extent that the Veteran claims that he has had continuity of symptomatology since service, such contention is outweighed by other evidence of record, including the lack of any relevant diagnoses or symptoms noted in the Veteran's reserves treatment records, and the January 2009 VA primary care note, which reflects that the Veteran reported that he experienced jaundice and subsequent itching only once between service and January 2009.  See Caluza, 7 Vet. App. at 511; Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  Moreover, despite the Veteran's lay contentions, the March 2013 and November 2016 examiners opined that there was no nexus between the Veteran's service and his current condition, and their opinion was based on relevant evidence of record, physical examination of the Veteran, and the examiners' medical knowledge and skill.  

In summary, the competent medical evidence of record weighs against a finding that a nexus exists between the Veteran's active duty service and his liver disorder.  In reaching this conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

For the entire period on appeal, an increased rating in excess of 10 percent for limitation of motion associated with the Veteran's right knee disability is denied.  

Beginning July 8, 2015, a separate rating of 10 percent for slight, recurrent lateral instability of the right knee, but no higher, is granted, subject to the laws and regulations governing payment of VA compensation.  

Entitlement to service connection for a right hip disability, diagnosed as right hip osteoarthritis, is granted, subject to the laws and regulations governing payment of VA compensation.  

Entitlement to service connection for a liver disorder, diagnosed as fatty liver disease, is denied.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


